                    Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE

 V.

                                                                           Case Number: CR 18-89-BLG-SPW-I
 MARC BUETOW                                                               USM Number: 44933-198
                                                                           Marvin S. McCann
                                                                           Defetidanl's Atlorncy



THE DEFENDANT:
 El   pleaded guilty to count{s)                         2
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
       not guilty


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                               Offense Ended   Count
 21 :84IA=Cd.F Possession With Intent To Distribute Methamphetamine; 18:2                          11/30/2017
 Aiding and Abetting




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 □    The defendant has been found not guilty on count(s)
 ^    Count(s) 1 El is    □ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fi nes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             March 19. 2021
                                                             Dale of Imposition of Judgment




                                                                nature ol Judge


                                                             Susan P. Walters
                                                             United States District Judge
                                                             Name and Title of Judae


                                                             March 19,2021
                                                             Dale
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 2 of 7
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 3 of 7
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 4 of 7
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 5 of 7
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 6 of 7
Case 1:18-cr-00089-SPW Document 36 Filed 03/19/21 Page 7 of 7
